Case 1:20-cv-22244-JEM Document 1-1 Entered on FLSD Docket 05/29/2020 Page 1 of 1

 

P: 305.444.7181 |  F: 305.444.8178
LAW OFFICES OF

3127 PONCE DE LEON BLVD.
RICHARD J. DIAZ, P.A. CORAL GABLES, FL 33134

November 15, 2019

Mayor Carlos Gimenez Abigail Price- Williams

Miami Dade County Miami Dade County Attorney

111 NW 1* Street, 29" Floor 111 NW 1“ Street, #2810

Miami, FL 33128 Miami, FL 33128

Pedro Taylor Jimmy Patronis, Chief Financial Advisor
Florida City Chief of Police Florida Dept. of Financial Services

404 W. Palm Drive 200 E. Gaines Street

Florida City, FL 33034 Tallahassee, FL 32399

RE:  Juvan Leroy Simon
DOB: Miami, FL on 3/29/1995
Miami State Attorney File #62/18/05/30/12

This letter is sent pursuant to F.S. §768.28.

I represent Juvan Leroy Simon who was fatally shot by Florida City Detective Franz Hardy (#16-
0536) on May 30, 2018 in his home located at 1406 NW 2" Avenue, #4, Florida City, FL 33034.

Please accept this letter as a pre-suit notice of our intent to file suit against Miami Dade County
for excessive use of force resulting in the untimely death of Mr. Simon. As a result of this
unlawful and constitutional behavior, my client lost his life and his family has suffered extreme
mental pain and suffering.

Unless the County settles this claim within the next six (6) months, suit will follow.

 
